Citation Nr: 0713922	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-12 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan.

The decision below addresses the veteran's claim of service 
connection for diabetes mellitus.  The claim of service 
connection for PTSD is addressed in the remand that follows 
the Board's decision.


FINDING OF FACT

The veteran does not have diabetes mellitus.


CONCLUSION OF LAW

The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for diabetes mellitus has been accomplished.  
Through a December 2002 notice letter, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim.  In a March 2006 notice letter, the RO 
provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a statement of the 
case (SOC) in January 2004, as well as a supplemental SOC in 
June 2006, the RO notified them of the evidence that had been 
considered in connection with his claim and the bases for the 
denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The veteran submitted statements with medical evidence in 
January 2007, which was subsequent to the RO's final 
consideration of his claim.  The submission does not include 
any statements or evidence in relation to his diabetes 
mellitus claim.  Thus, the Board finds that remand for a 
supplemental SOC is not required.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

The Board also finds that the December 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining his service 
medical records and any VA medical records, and that the RO 
would make reasonable efforts to obtain other medical 
records, employment records, or records from other Federal 
agencies.  Additionally, the notice letter requested the 
veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disability.  The RO also told 
the veteran that it was still his responsibility to support 
his claim with appropriate evidence.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
diabetes mellitus issue.  The veteran's service medical 
records and personnel records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in Saginaw, Michigan.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
diabetes mellitus claim that need to be obtained.  The Board 
notes that the veteran was not provided a VA examination with 
regard to his diabetes mellitus claim.  Because, as discussed 
in detail below, there is no indication of a current 
disability or persistent or recurrent symptoms of a 
disability, a medical examination is not required.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Also, if a veteran was 
exposed to an "herbicide agent" during active military, 
naval, or air service, certain diseases, such as type II 
diabetes mellitus, are presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, 
even though there is no record of the disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.309(e) 
(2006).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039, 
1044-45 (Fed. Cir. 1994)).

The veteran's service medical records are negative for any 
diagnosis of diabetes mellitus.  None of the records reflect 
diabetic symptomatology or any complaints or treatment in 
relation to diabetes mellitus.  Entrance and separation 
examinations were normal in all relevant respects.

A review of the post-service record also reveals no competent 
medical evidence of any clinical finding, diagnostic study, 
or diagnosis of diabetes mellitus.  Treatment records dated 
in December 1984 and May 1988 showed negative glucose tests.  
VA general health examination reports from October 1991, 
December 1992, and January 1995, did not refer to any 
diagnosis of diabetes mellitus.  VA treatment records from 
the Saginaw VAMC, dating from September 1996 to December 
2006, are devoid of any complaints or treatment concerning 
diabetes mellitus.  At no point has a medical professional 
indicated that the veteran is diabetic.  

Thus, an essential requirement for service connection is not 
met, namely currently diagnosed disability.  In the absence 
of proof of the existence of the claimed condition, the claim 
of service connection may not be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Consequently, regardless of 
whether the veteran may be presumed to have been exposed to 
herbicide agents during his military service, service 
connection is not warranted.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

For the foregoing reasons, the Board finds that the claim of 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The veteran contends that he has PTSD as the result of his 
traumatic experiences in the Republic of Vietnam during 
military service, and that his PTSD is consequently a 
disability for which service connection should be granted.  
Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).

The medical evidence shows treatment for PTSD at the Saginaw 
VAMC (Gaylord Outpatient Clinic).  PTSD was first diagnosed 
in a June 2002 progress note.  The specific traumatic event 
on which the current diagnosis is based has been described as 
"combat in Vietnam."  No more specification has been 
provided as to the stressor or stressors in the treatment 
records despite numerous entries.  Here, two of the three 
necessary elements to establish service connection for PTSD 
have been met, namely a current diagnosis linked to a 
putative in-service stressor.  It is not shown in the record 
that the veteran's reported traumatic stressors have been 
verified.  For this reason, in order for the veteran to 
substantiate his claim, there must be corroborating evidence 
that the in-service stressors on which the diagnosis was 
based actually occurred.

In several submitted statements in furtherance of his claim, 
the veteran provided more detailed descriptions of his in-
service stressors.  They include:  (1) Driving a truck in 
convoys that came under attack on several instances while in 
Vietnam.  These events allegedly took place during a four to 
five-month time period in 1971 or 1972.  He stated that one 
of these attacks occurred on Highway 9, near Chu Lai.  These 
events included sniper and mortar fire and the veteran 
reportedly witnessed the deaths of several comrades.  He said 
he was wounded, too.  The veteran saw piles of dead bodies, 
including those with missing body parts.  He also witnessed 
people being tortured.  (2) Near Da Nang, the veteran 
reportedly witnessed a village being burned.  He saw piles of 
dead bodies and mass graves.  He stated that the camp he was 
in came under mortar fire.  This occurred in 1971 or 1972.  
(3) While afloat with the 7th Fleet in August 1971, his unit 
was ordered to participate in support of Operation Lam Son 
719.  He was part of a group hauling troops from Khe Sanh 
into Laos when they became involved in several fire fights, 
including from friendly fire.  Many of his comrades and 
friends were killed and the veteran had to haul out wounded 
and deceased personnel.  (4) In October 1971, the veteran was 
involved in a mission to seize Tchepone, Laos, also as part 
of Operation Lam Son 719.  His unit was hit with rocket 
propelled grenades and mortar fire as they attempted to cut 
off supplies along the Ho Chi Minh Trail.  The veteran 
reportedly witnessed burning villages and people, and dead 
bodies, which were missing limbs.  (5) The veteran submitted 
internet research regarding the U.S.S. Tripoli.  He stated he 
was aboard this ship while it participated in combat 
operations in Vietnam.

The veteran's personnel records that have been obtained show 
that, during 1971 and 1972, he was assigned to Battery H, 3rd 
Battalion, 12th Marines Regiment, 3rd Marines Division, and 
Headquarters Battery, 2nd Battalion, 12th Marines Regiment, 
3rd Marines Division.  Also, the records indicate that he 
participated as a member of Task Group 79.4 in the contiguous 
waters of the Republic of Vietnam in October 1971 and 
December 1971.  Nevertheless, a service department response 
to a request to verify service in Vietnam shows only that the 
veteran served in the Republic of Vietnam for a few days--
from October 25, 1971, to October 27, 1971, and from 
December 13, 1971 to December 18, 1971.  These personnel 
records, as well as the service medical records, do not 
provide enough information by which to verify that the 
claimed in-service stressors occurred.

In cases such as this one, the VA Adjudication Procedure 
Manual requires development by the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly 
known as the Center for Unit Records Research (CURR)) or 
other appropriate agency such as the Marine Corps Historical 
Center.  Unless the veteran has failed to provide the basic 
information to conduct a search, it is improper to deny a 
PTSD service connection claim solely based on an unverified 
stressor without confirmation from JSRRC that the stressor 
cannot be corroborated.  See M21-1MR, Part IV.ii.1.D.15.l.  
Here, the RO attempted to verify the third and fourth 
stressor through the Marine Corps Historical Center (MCHC).  
MCHC's response did not consist of confirmation that the 
stressors could not be verified, but rather requested the RO 
to perform its own research with regard to Command 
Chronologies.  Under these circumstances, the Board finds 
that a remand for further development is necessary.  The five 
alleged stressors should be researched through the 
appropriate entities in order to determine whether there is 
credible supporting evidence that the stressors actually 
occurred and/or that the veteran engaged in combat.

Because there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that may establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The Board notes that under the prevailing law 
with regard to stressor verification, corroboration of every 
detail of the stressor, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Thus, records 
need only imply the veteran's participation (i.e., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See also Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002).

After seeking verification of the stressful experiences 
reported by the veteran, it should be arranged for the 
veteran to undergo VA examination for the purposes of 
determining whether any corroborated in-service event is 
sufficient to support a diagnosis of PTSD.  The veteran is 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the associated 
claim.  See 38 C.F.R. § 3.655(b) (2006).

Accordingly, this issue is REMANDED for the following 
actions:

1.  The veteran should be given another 
opportunity to provide any more 
information that comes to his mind 
regarding details surrounding the 
stressors that he alleges he was exposed 
to in service.  By a notice letter, he 
should be asked to provide, to the best 
of his ability, any additional 
information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events, including all dates, places, and 
identifying information concerning his 
unit(s) and the location of his unit(s) 
when any stressful event occurred.  He 
should be invited to submit statements 
from former service comrades or others 
that establish the occurrence of his 
claimed in-service stressful experiences.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting JSRRC, MCHC, or other 
appropriate agency.  A record search 
should encompass the time period from 
1971 to 1972.  If a narrower search 
window is required, an appropriate date 
range should be used for each alleged 
stressor.  See discussion above.  The 
search should include appropriate daily 
journals, operational reports, unit 
histories, morning reports, combat or 
command chronologies, and casualty 
records, as appropriate.  The search 
should at least pertain to Battery H, 
3rd Battalion, 12th Marines Regiment, 
3rd Marines Division, and Headquarters 
Battery, 2nd Battalion, 12th Marines 
Regiment, 3rd Marines Division.  Any 
additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
notify the veteran and his representative 
of this fact, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, schedule the 
veteran for a psychiatric examination.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should review the test results, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  If so, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  (The veteran should be 
advised that failure to report to any of 
the scheduled examinations, without good 
cause, may result in a denial of the 
associated claim.  See 38 C.F.R. 
§ 3.655.)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the PTSD claim.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


